 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1113 
In the House of Representatives, U. S., 
 
February 26, 2010 
 
RESOLUTION 
 
 
 
That during further consideration of the bill (H.R. 2701) to authorize appropriations for fiscal year 2010 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes, pursuant to House Resolution 1105, amendment number 1 printed in House Report 111–419 shall be considered as modified by striking the matter proposed to be inserted as section 506.  
 
Lorraine C. Miller,Clerk. 
